Citation Nr: 0511656	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  95-01 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis claimed 
as secondary to a service-connected nasal tip laceration.

2.  Entitlement to service connection for a right hand 
disability claimed as secondary to a service-connected 
excision of the right olecranon bursa.

3.  Entitlement to an increased rating for a skin rash, 
diagnosed as tinea versicolor, angioneurotic edema and 
psoriasiform dermatitis, currently rated as 30 percent 
disabling.

4.  Entitlement to an increased rating for a right olecranon 
bursa excision, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
left great toe fracture, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

A hearing on this appeal was held in Washington, D.C., on 
November 2, 1999, before the undersigned member of the Board 
who was designated by the chairman to conduct that hearing.  
In April 2000, the Board decided some appellate issues and 
remanded the remaining issues.  The case is now ready for 
appellate review.

The issue of entitlement to an increased rating for a skin 
rash, diagnosed as tinea versicolor, angioneurotic edema and 
psoriasiform dermatitis, currently rated as 30 percent 
disabling is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's current sinusitis is not related to service 
and was not caused or aggravated by a service-connected 
disability such as the nasal tip laceration. 

3.  The veteran's current right hand disability is not 
related to service and was not caused or aggravated by a 
service-connected disability such as the excision of the 
right olecranon bursa. 

4.  The right olecranon bursa excision is not productive of 
significant limitation of motion of the elbow.

5.  The left great toe fracture has not resulted in an injury 
which is more than moderate in degree.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2004).

2.  A right hand disability was not incurred in or aggravated 
by service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2004).

3.  The criteria for a rating higher than 10 percent for a 
right olecranon bursa excision are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, Diagnostic Codes 5206, 5207 (2004).

4.  The criteria for a disability rating higher than 10 
percent for residuals of a left great toe fracture are not 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as letters dated in November 2002 
and May and June 2004, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letters also effectively 
advised him to submit any evidence which he had.  In 
addition, the SOC and SSOCs included summaries of the 
evidence which had been obtained and considered.  The SOC and 
SSOCs also included the requirements which must be met to 
establish service connection or to warrant a higher rating.  
The basic elements for establishing service connection or an 
increased rating have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issues on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letters in May and June 
2004 and was given an ample opportunity to respond.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his VA and private medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations by the VA.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Sinusitis Claimed 
As
 Secondary To A Service-Connected Nasal Tip Laceration.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Veterans Appeals (Court) to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he developed sinusitis as a result 
of the nasal tip laceration which occurred in service, and 
secondary to his service-connected residuals of a nasal tip 
laceration.  

The veteran's service medical records do not contain any 
references to chronic sinusitis.  An entry dated in November 
1969 shows that he was cranking a motor and the crank came 
off and hit him on the tip of the nose causing a laceration 
which was scrubbed and closed with a steri strip.  The 
veteran has already established service connection for that 
laceration.  The report of a medical examination conducted in 
September 1970 for the purpose of his separation from service 
shows that clinical evaluation of the sinuses was normal.   

There is no competent basis for concluding that the 
complaints noted in service are related to any current 
sinusitis.  There is no evidence of continuity of 
symptomatology since service.  

The earliest post-service medical record containing any 
mention of the veteran's sinusitis is from many years after 
separation from service.  

The report of an examination conducted by the VA in November 
1996 reflects that the veteran gave a history of having an 
infection in service due to his nasal laceration.  The 
examiner stated that it was possible that this infection did 
feed the sinuses.  The Board notes, however, that this 
history on which this opinion was based is not supported by 
the service medical records as they do not show the presence 
of such an infection in service.  An opinion based on an 
inaccurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  Moreover, a 
statement that the disorder was possibly related to the 
laceration in service is not enough to support the claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

In addition, the fact that the veteran's own account of the 
etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The report of an examination conducted for the VA by QTC 
medical services in  June 2004 shows that the veteran gave a 
history of sustaining a laceration of his nasal tip when he 
was hit by a piece of flying metal during a mortar attack.  
He also reported that his nose was "busted."  The examiner 
noted that this account was contradicted by information in 
the medical records.  Following examination, the examiner 
stated that:

It is my opinion that the veteran's chronic 
sinusitis is not caused by or a result of his nasal 
tip laceration.  A minor soft tissue injury of the 
nasal tip which was treated with steri-strips has 
no relationship to sinus disease.  There is no 
documentation of the nasal bone fracture in the 
medical records.  The veteran did have surgery on 
his maxillary sinuses and small septum, but there 
is no indication that either the septal deformity 
or the maxillary disease was caused by the injury 
that caused the nasal tip laceration.  A 
significant fracture of the nasal bones or sinus 
complex would be necessary to produce acute and 
chronic sinusitis.  

The Board has noted that the veteran presented testimony 
during a hearing held in November 1999 which was to the 
effect that he had sinusitis that is related to his service-
connected nasal tip laceration.  Significantly, however, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

In summary, the Board finds that the veteran's current 
sinusitis is not related to service or to a service-connected 
disability such as the nasal tip laceration.  The veteran has 
not presented any credible competent evidence linking any 
current sinusitis disorder with service or a service-
connected disability.  Accordingly, the Board concludes that 
sinusitis was not incurred in or aggravated by service and 
was not proximately due to or the result of a service-
connected disability.  

II.  Entitlement To Service Connection For A Right Hand 
Disability Claimed As Secondary To A Service Connected 
Excision Of The Right Olecranon Bursa.

The veteran's service medical records do not contain any 
references to a right hand disorder other than entry dated in 
October 1969 which shows that a problem with the 3rd, 4th and 
5th fingers of the right hand was cleaned and dressed, and a 
single entry dated in June 1970 which reflects that he 
injured his first digit on coral while swimming.  No follow-
up treatments were noted.  Thus, a chronic disorder was not 
present during service.  The report of a medical examination 
conducted in September 1970 for the purpose of his separation 
from service shows that clinical evaluation of the upper 
extremities was normal except for the scar of the right 
elbow.  There is also no evidence that arthritis of the right 
hand was manifest within a year after service.

A VA treatment record dated in July 1994 shows that the 
veteran had a history of an injury to his right elbow in 
1969.  He also reportedly had progressive weakness in his 
right hand for the previous 6 months.  The record does not 
contain any medical opinion linking the two disorders.  

The Board has noted that a medical record dated in October 
1999 from Steven L. Foster, M.D., notes that the veteran had 
a history of advancing arthritis resulting from a fracture of 
the right elbow in 1970 and a fracture of the left foot in 
1980.  The veteran reportedly now had a limited range of 
motion of the right elbow and was beginning to demonstrate 
some deformity involving the right hand.  To the extent that 
this amounts to an opinion that the right hand arthritis is 
secondary to the service connected excision of the right 
olecranon bursa, the Board notes that the physician did not 
offer any explanation for that conclusion.  A bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support his opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).

The report of an examination conducted by the VA in November 
1996 weighs against the claim.  The examiner concluded that 
the right hand condition and the elbow condition were not 
related.  Similarly, the report of an examination conducted 
by QTC for the VA in April 2003 reflects that the examiner 
concluded that the veteran had osteoarthritis of the fingers 
of the right hand, but "The right hand condition more likely 
than not has no relationship to the right elbow condition."  
In an addendum containing a medical opinion, the examiner 
noted that a prior examination in 1996 had noted that the 
veteran had normal range of motion in the elbow and a normal 
right hand.  He stated that "There is no discernable 
relationship between the right elbow condition and the right 
hand condition."  

The Board finds that the preponderance of the evidence shows 
that the veteran's current right hand disability is not 
related to service and was not caused or aggravated by a 
service-connected disability such as the excision of the 
right olecranon bursa.  Accordingly, the Board concludes that 
a right hand disability was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  

III.  Entitlement To An Increased Rating For A Right 
Olecranon Bursa Excision, Currently Rated As 10 Percent 
Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The elbow may be rated on the basis of the 
degree to which the disorder limits motion of the elbow.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5206, 5207.  Under 
Diagnostic Code 5206, a noncompensable rating is warranted if 
there is flexion of the forearm to 110 degrees, while a 10 
percent rating is warranted if flexion is limited to 100 
degrees.  Under Diagnostic Code 5207, a 10 percent rating is 
warranted if extension of the forearm is limited to 45 
degrees. 

The Court has emphasized that when assigning a disability 
rating for an orthopedic disorder, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

A service medical record dated in June 1970 shows that the 
veteran fell and sustained a contusion of the right elbow.  
The veteran's service medical records show that in August 
1970, he underwent excision of olecranon bursa on the right 
elbow to treat chronic bursitis of the elbow.  It was noted 
that on X-ray there was swelling noted.  No fracture was 
reported.  

The evidence which has been presented in support of the claim 
for an increased rating for the left elbow disorder includes 
both private and VA medical treatment records.  For example, 
VA treatment records, such as a record dated in March 2003, 
reflect that the veteran has reported pain in his joints 
including the elbows.

Also of record are VA examination reports.  The report of an 
examination conducted by the VA in November 1996 reflects 
that the right elbow had a good range of motion with flexion 
of 145 degrees.  Extension was to "null point."  Supination 
and pronation appeared normal.  

The report of an examination conducted for the VA by QTC in 
April 2003 reflects that the veteran gave a history of 
fracturing his right elbow in 1970 when he fell.  He said 
that he had constant pain in the elbow.  He reported having 
difficulty dressing and writing.  He also said that he had 
lost several weeks of work.  On examination, the general 
appearance of the right elbow was within normal limits.  The 
range of motion was flexion to 145 degrees, extension to 
negative 45 degrees, supination to 75 degrees and pronation 
to 80 degrees.  The Board notes that under 38 C.F.R. § 4.71, 
Plate I, normal elbow flexion is from zero to 145 degrees, 
supination is to 85, and pronation is to 80 degrees.  The 
pertinent diagnosis on the QTC examination was residuals 
excision of olecranon bursa of right elbow.  

After reviewing all of the evidence of record, the Board 
concludes that an increased rating is not warranted.  The 
evidence reflects that the right olecranon bursa excision is 
not productive of significant limitation of motion.  The pain 
and tenderness associated with the right olecranon bursa 
excision is already adequately reflected in the current 10 
percent rating.  Accordingly, the Board concludes that the 
criteria for a rating higher than 10 percent for right 
olecranon bursa excision are not met.

IV.  Entitlement To An Increased Rating For Residuals Of A 
Left Great Toe Fracture, Currently Rated As 10 Percent 
Disabling.

The veteran asserts that his left great toe injury causes 
pain and discomfort while walking, and hinders him in his 
every day actions.  

A foot injury may potentially be rated under Diagnostic Code 
5284.  Under that diagnostic code, a 10 percent rating is 
warranted for an injury which is moderate in degree.  A 20 
percent rating is warranted for a moderately severe injury.  
A 30 percent rating is warranted for a severe injury.  A 40 
percent rating may be assigned if there is actual loss of use 
of the foot.   

VA treatment records, such as a record dated in March 2003, 
reflect that the veteran has reported pain in his joints.  A 
private treatment record from the Family Practice Clinic 
dated in May 2003 indicates that the veteran had been advised 
to walk in connection with diabetes and weight reduction, but 
was unable to do so due to arthritic pain in the left foot 
and knee.  

The report of an examination conducted for the VA by QTC in 
April 2003 reflects that the veteran gave a history of 
suffering a fracture of the left great toe in 1980 when the 
hatch of a tank fell on his left foot.  He alleged that he 
had surgical reattachment of the toe.  The veteran reported 
symptoms of pain, weakness, stiffness and swelling.  The 
veteran said that on some days he had so much pain that he 
could hardly walk.  On examination, there was painful motion 
of the left great toe, weakness of the left great toe, and 
tenderness of the left great toe, but there was no edema, no 
disturbed circulation, and no atrophy.  His gait demonstrated 
a slight limp  of the left leg.  He did not require any type 
of corrective shoe.  The toe was not swollen or deformed.  On 
passive movement, plantar flexion was to 10 degrees and 
dorsiflexion was to 20 degrees.  X-rays of the left foot 
showed that there was no evidence of fracture dislocation.  
Bone density was normal.  There was a mild degree of bony 
sclerosis involving the first metatarsal phalangeal joint.  
The pertinent diagnosis was chip fracture distal phalanx left 
great toe and tendon damage secondary to crush injury left 
great toe.  

After considering all of the evidence, the Board finds no 
basis for assigning a higher evaluation for the veteran's 
left great toe fracture than that assigned by the RO.  It is 
clear from the record that the veteran's left toe disorder is 
productive of pain and tenderness of the toe area.  However, 
the record simply does not reflect that the veteran's foot 
disorder is productive of symptomatology analogous to 
moderately-severe injury of the foot.  Such findings are not 
reflected in the recent VA examination report or in the 
treatment records.  The Board believes that the foot pain 
described by the veteran is within the realm of 
symptomatology contemplated by the currently assigned 10 
percent rating.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
left great toe fracture are not met.


ORDER

1.  Service connection for sinusitis claimed as secondary to 
a service-connected nasal tip laceration is denied.

2.  Service connection for a right hand disability claimed as 
secondary to a service connected excision of the right 
olecranon bursa is denied.

4.  An increased rating for a right olecranon bursa excision, 
currently rated as 10 percent disabling, is denied.

5.  An increased rating for residuals of a left great toe 
fracture, currently rated as 10 percent disabling, is denied.


REMAND

The veteran was afforded a VA QTC examination in April 2003; 
however, photographs of the skin disorder taken at that time 
are not clear enough to allow evaluation of the severity of 
the disorder.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  
Photographs of the skin disorder should 
be taken, and associated with the 
examination report.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
Better skin exam

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


